                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9       NORTHWEST ENVIRONMENTAL                          CASE NO. C16-1866-JCC
         ADVOCATES,
10
                                                          MINUTE ORDER
11                           Plaintiff,
              v.
12
         THE U.S. DEPARTMENT OF COMMERCE, et
13       al.,
14                           Defendants.
15

16           The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18           This matter comes before the Court on the parties’ stipulated motion to extend the
19   briefing schedule on Plaintiff Northwest Environmental Advocates’ motion for attorney fees
20   (Dkt. No. 193). Plaintiff and the Federal Defendants 1 request that the Court extend Federal
21   Defendants’ deadline to respond to Plaintiff’s motion until July 6, 2021 and Plaintiff’s reply
22   deadline until July 20, 2021 because the parties have signed a settlement agreement that will
23   resolve the motion provided that Plaintiff receives payment according to the terms of the
24

25   1
       “Federal Defendants” is not defined with precision in the motion, but the Court understands the
     term to refer to the U.S. Department of Commerce, the National Oceanic and Atmospheric
26   Administration, and the U.S. Environmental Protection Agency.

     MINUTE ORDER
     C16-1866-JCC
     PAGE - 1
 1   agreement. (See id. at 2.) The Court finds good cause and GRANTS the motion. Although the

 2   State of Washington did not join the stipulation, the Court concludes that its deadline to respond

 3   to Plaintiff’s motion, if it chooses to respond, should also be extended until July 20, 2021.

 4   Accordingly, the Court DIRECTS the Clerk to renote Plaintiff’s motion for attorney fees (Dkt.

 5   No. 177) for consideration on July 20, 2021. Defendants must file any responses to Plaintiff’s

 6   motion no later than July 6, 2021.

 7          DATED this 6th day of May 2021.

 8                                                           William M. McCool
                                                             Clerk of Court
 9
                                                             s/Paula McNabb
10
                                                             Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C16-1866-JCC
     PAGE - 2
